Appeal by defendant from a judgment of the Supreme Court, Queens County (O’Dwyer, J.), rendered November 18, 1983, convicting him of attempted grand larceny in the second degree, criminal mischief in the fourth degree and possession of burglar’s tools, after a nonjury trial, and imposing sentence.
Appeal dismissed sua sponte.
This court has been advised that defendant has absconded and is not currently available to obey the mandate of this court in the event of an affirmance. Accordingly, the appeal is dismissed (see, People v Parmaklidis, 38 NY2d 1005; People v Del Rio, 14 NY2d 165, 169, cert denied 379 US 939; People v Genet, 59 NY 80). Mollen, P. J., Thompson, Niehoff and Eiber, JJ., concur.